MEMORANDUM OPINION

                                                            No. 04-05-00147-CV

IN RE THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS

Original Mandamus Proceeding


PER CURIAM

Sitting:            Catherine Stone, Justice
                        Sarah B. Duncan, Justice
                        Phylis J. Speedlin, Justice

Delivered and Filed:   April 27, 2005

PETITION FOR WRIT OF MANDAMUS DENIED

            This court’s opinion issued March 30, 2005, is withdrawn and this opinion is issued in its
place.  On March 9, 2005, relator filed a petition for writ of mandamus and a motion for temporary
relief.  The court has considered relator’s petition and motion, and is of the opinion that relator is not
entitled to the relief sought.  Accordingly, relator’s petition for writ of mandamus and motion for
temporary relief are denied.  See Tex. R. App. P. 52.8(a).  The costs of this proceeding shall be paid
by the party who incurred the cost.
                                                                                                PER  CURIAM